Title: [To Thomas Jefferson from the Virginia Delegates in Congress, 29 May 1781]
From: Virginia Delegates
To: Jefferson, Thomas


        [Philadelphia, 29 May 1781. In Col. William Fleming’s letter to TJ of 14 June 1781, q.v., he enclosed a “paper” which “came under cover from Our members in Congress of the 29th of May,” in which letter “mention is made of a letter from the King of France of a late date to Congress the contents of which will be sent to the respective legislatures, without hinting the purport.” The letter from the delegates, doubtless addressed to TJ, has not been found. See Samuel Huntington to TJ, 1 June 1781, and references there.]
      